DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 16 September 2020 and 30 December 2020 are being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“switch component is configured to” in claims 1, 9 and 15;
“first control component configured to” in claims 2, 10 and 16; and
“second control component configured to” in claims 4, 12 and 18;

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 9 and 15 each recite “M and N are positive integers greater than 1, and L is a positive integer less than N” which leave it possible in the s as claimed since there would be 2 groups with 1 sensor each.  Further, the claim says there can be groups less than L, but if L=1 then the quantity of columns in each group could be zero, thus rendering the claims indefinite.
Dependent claims 2-8, 10-14 and 16-20 are rejected due to their dependency from independent claims 1, 9 and 15, respectively.

Claim limitations “first control component configured to” and “second control component configured to” (Claims 2-7, 10-13 and 16-19) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification in paragraph [0040] says the first control component could be FPGA or ASIC and paragraph [0048] says the second control component is a processor.   Thus the claimed limitations are computer-implemented means-plus-function limitation, where MPEP 2181 II. B recites:
To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. ("Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. § 112  ¶ 6. It was required, however, to at least disclose the algorithm that transforms the general purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed algorithm.’" (quoting WMS Gaming, 184 F.3d at 1349, 51 USPQ2d at 1391.)) An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945

Nowhere in Applicant’s specification is any algorithm disclosed.  The drawings fail to show any type of flowchart nor are there any mathematical formulas or any other manner of terms that provide sufficient structure disclosed.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0034024) in view of Kremin et al. (US 2016/0148034).

Regarding claim 1, Park et al. disclose a fingerprint collection apparatus, comprising:
a sensor array comprising M rows of sensor units and N columns of sensor units (Figure 5 and paragraph [0039], fpr);
 an analog front end component comprising L input channels (Figure 5, AFE in 560 has 3 input channels.), M and N are positive integers greater than 1, and L is a positive integer less than N (See above, and L=3.);
wherein the N columns of sensor units are grouped into a plurality of groups of sensor units, and a quantity of columns of sensor units comprised in each of the plurality of groups of sensor units is less than or equal to L (Figures 5 and 6 and paragraph [0039], there are 3 columns in each group, which is equal to L.);
a switch component to multiplex the L input channels of the analog front end component in a time division manner by using the switch component (Figure 5, 541/542 and paragraph [0059]);
a row scanning circuit configured to output row scanning signals of the sensor array row by row (Figures 5-6, 530/550/570);
each sensor unit in the sensor array is configured to: generate original fingerprint data, and output the original fingerprint data from a data line when a row scanning signal is received (Paragraph [0053]); and
the switch component is configured to select to output the original fingerprint data in any one of the plurality of groups of sensor units to the L input channels (Figures 5-6, 541/542 select to output fingerprint data to the 3 input channels of the AFE.).

Kremin et al. disclose wherein an analog front end component is configured to convert, into digital fingerprint data, original fingerprint data that is output by the any group of sensor units (Figures 2A-2B, AFE 202 has ADCs 217a and 217b, which convert original fingerprint data output by any group through the MUX into digital fingerprint data.).
Park et al. contained a device which differed from the claimed device by the substitution of the AFE.
Kremin et al. teaches the substituted AFE, and the function was known in the art to process original fingerprint data.
Park et al.’s AFE could have been substituted with the AFE of Kremin et al., and the results would have been predictable and resulted in processing original fingerprint data.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 9, please refer to the rejection of claim 1, and furthermore Park et al. also discloses a display comprising a display component and the fingerprint collection apparatus (Paragraph [0062] says the electronic device can be a notebook computer [display] which has a display [component].)

Regarding claim 15, please refer to the rejection of claim 1, and furthermore Park et al. also discloses a terminal comprising a processor, a memory, and the fingerprint collection apparatus (Paragraph [0062] says the electronic device can be a notebook computer [terminal] which has a processor and memory.)

Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0034024) in view of Kremin et al. (US 2016/0148034) and further in view of Liu et al. (US 2018/0247099).

Regarding claim 8, Park et al. and Kremin et al. disclose fingerprint collection apparatus according to claim 1.
Park et al. and Kremin et al. fail to teach wherein each sensor unit in the sensor array comprises a thin film transistor and an organic photosensitive diode, the organic photosensitive diode is configured to generate the original fingerprint data, and the thin film transistor is configured to: when the row scanning signal is received, output the original fingerprint data generated by the organic photosensitive diode.
Liu et al. disclose wherein each sensor unit in a sensor array comprises a thin film transistor (Figure 1B, 312 and paragraph [0087]) and an organic photosensitive diode (Figure 1B, 311), the organic photosensitive diode is configured to generate the original fingerprint data, and the thin film transistor is configured to: when the row scanning signal is received, output the original fingerprint data generated by the organic photosensitive diode (Paragraph [0085]).

Liu et al. teaches the substituted structure of the sensor units, and the function was known in the art to provide fingerprint detection.
Park et al. and Kremin et al.’s sensor units could have been substituted with the sensor units comprising a thin film transistor and an organic photosensitive diode of Liu et al., and the results would have been predictable and resulted in providing sensors to detect fingerprints.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 14, this claim is rejected under the same rationale as claim 8.

Regarding claim 20, this claim is rejected under the same rationale as claim 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
28 April 2021